IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


AKANINYENE EFIONG AKAN,                     : No. 25 WM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
COURT OF COMMON PLEAS,                      :
ALLEGHENY COUNTY,                           :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 25th day of July, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED.